     Case 1:20-cv-00922-MN Document 67 Filed 07/20/21 Page 1 of 7 PageID #: 988



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 ARBOR PHARMACEUTICALS, LLC and                     )
 TAKEDA PHARMACEUTICAL                              )
 COMPANY LIMITED,                                   )
                                                    )
                         Plaintiffs,                )
                                                    )
                 v.                                 )   C.A. No. 20-922 (MN)
                                                    )
 LUPIN LIMITED and                                  )
 LUPIN PHARMACEUTICALS, INC.,                       )
                                                    )
                         Defendants.                )

                                       MEMORANDUM ORDER

         At Wilmington this 20th day of July 2021:

         As announced at the hearing on July 14, 2021, IT IS HEREBY ORDERED that the

disputed claim term of U.S. Patent No. 9,066,936 (“the ’936 Patent”) is construed as follows:

                1.      “pH control agent” shall be given its plain and ordinary meaning, which is
                        “a substance or combination of substances that adjusts or maintains pH”

         The parties briefed the issues (see D.I. 58) and submitted an appendix containing intrinsic

and extrinsic evidence, including expert declarations (see D.I. 59). Each side provided a tutorial

describing the relevant technology. (See D.I. 56 & 60). The Court carefully reviewed all

submissions in connection with the parties’ contentions regarding the disputed claim term, heard

oral argument (see D.I. 66) and applied the following legal standards in reaching its decision:

I.       LEGAL STANDARDS

         “[T]he ultimate question of the proper construction of the patent [is] a question of law,”

although subsidiary fact-finding is sometimes necessary. Teva Pharms. USA, Inc. v. Sandoz, Inc.,

135 S. Ct. 831, 837-38 (2015). “[T]he words of a claim are generally given their ordinary and

customary meaning [which is] the meaning that the term would have to a person of ordinary skill

in the art in question at the time of the invention, i.e., as of the effective filing date of the patent
  Case 1:20-cv-00922-MN Document 67 Filed 07/20/21 Page 2 of 7 PageID #: 989



application.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc) (internal

citations and quotation marks omitted). Although “the claims themselves provide substantial

guidance as to the meaning of particular claim terms,” the context of the surrounding words of the

claim also must be considered. Id. at 1314. “[T]he ordinary meaning of a claim term is its meaning

to the ordinary artisan after reading the entire patent.” Id. at 1321 (internal quotation marks

omitted).

       The patent specification “is always highly relevant to the claim construction analysis . . .

[as] it is the single best guide to the meaning of a disputed term.” Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). It is also possible that “the specification may reveal a

special definition given to a claim term by the patentee that differs from the meaning it would

otherwise possess. In such cases, the inventor’s lexicography governs.” Phillips, 415 F.3d at

1316. “Even when the specification describes only a single embodiment, [however,] the claims of

the patent will not be read restrictively unless the patentee has demonstrated a clear intention to

limit the claim scope using words or expressions of manifest exclusion or restriction.” Hill-Rom

Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (internal quotation marks

omitted) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir. 2004)).

       In addition to the specification, a court “should also consider the patent’s prosecution

history, if it is in evidence.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir.

1995) (en banc), aff’d, 517 U.S. 370 (1996). The prosecution history, which is “intrinsic evidence,

. . . consists of the complete record of the proceedings before the PTO [Patent and Trademark

Office] and includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d

at 1317. “[T]he prosecution history can often inform the meaning of the claim language by

demonstrating how the inventor understood the invention and whether the inventor limited the




                                                 2
  Case 1:20-cv-00922-MN Document 67 Filed 07/20/21 Page 3 of 7 PageID #: 990



invention in the course of prosecution, making the claim scope narrower than it would otherwise

be.” Id.

        In some cases, courts “will need to look beyond the patent’s intrinsic evidence and to

consult extrinsic evidence in order to understand, for example, the background science or the

meaning of a term in the relevant art during the relevant time period.” Teva, 135 S. Ct. at 841.

Extrinsic evidence “consists of all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d

at 980. Expert testimony can be useful “to ensure that the court’s understanding of the technical

aspects of the patent is consistent with that of a person of skill in the art, or to establish that a

particular term in the patent or the prior art has a particular meaning in the pertinent field.”

Phillips, 415 F.3d at 1318. Nonetheless, courts must not lose sight of the fact that “expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer

from bias that is not present in intrinsic evidence.” Id. Overall, although extrinsic evidence “may

be useful to the court,” it is “less reliable” than intrinsic evidence, and its consideration “is unlikely

to result in a reliable interpretation of patent claim scope unless considered in the context of the

intrinsic evidence.” Id. at 1318-19. Where the intrinsic record unambiguously describes the scope

of the patented invention, reliance on any extrinsic evidence is improper. See Pitney Bowes, Inc.

v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing Vitronics, 90 F.3d at 1583).

II.     THE COURT’S RULING
        The Court’s ruling regarding the disputed claim term of ’936 Patent was announced from

the bench at the conclusion of the hearing as follows:

                . . . At issue in this case we have three patents but only one term in
                one of those patents, U.S. Patent No. 9,066,936 (“the ’936 Patent”),
                is disputed.

                        I am prepared to rule on this dispute. I will not be issuing a
                written opinion, but I will issue an order stating my ruling. I want

                                                    3
    Case 1:20-cv-00922-MN Document 67 Filed 07/20/21 Page 4 of 7 PageID #: 991



               to emphasize before I announce my decision that although I am not
               issuing a written opinion, we have followed a full and thorough
               process before making the decision I am about to state.

                      I have reviewed the ’936 Patent and the excerpts of the ’936
               Patent prosecution history submitted, as well as the expert
               declarations, articles, and other materials submitted in the joint
               appendix. The parties each submitted a tutorial on the technology.
               There was full briefing on the disputed term, and there has been
               argument here today. All of that has been carefully considered.[1]

                       As to my ruling, I am not going to read into the record my
               understanding of claim construction law generally. I have a legal
               standard section that I’ve included in earlier opinions. I incorporate
               that law and adopt it into my ruling today and will set it out in the
               order I issue.

                      The disputed term is “pH control agent” in claims 1 and 3 of
               the ’936 Patent. Plaintiffs propose that the term should have its
               “plain and ordinary meaning, i.e., a substance or combination of
               substances that adjusts pH when dissolved or suspended in water.”
               Defendants propose that it means “an excipient or combination of
               excipients that stabilizes the claimed compound during storage of
               the pharmaceutical composition and improves dissolution of the
               claimed compound from the pharmaceutical composition.”

                       Although in the initial briefing there was a dispute as to
               whether the pH control agent must be an “excipient” (or
               combination of excipients) or a “substance” (or combination of
               substances), this dispute seems to have been resolved. So the
               dispute here is whether the pH control agent must stabilize the
               compound recited in the claim and improve its dissolution from the
               overall composition. As to this dispute, Defendants argue that
               Plaintiffs’ proposed plain meaning is overly broad and that Plaintiffs
               disavowed claim scope in the specification.

                        Here, I mostly agree with Plaintiffs. Starting with the term
               itself, the plain meaning of the words “pH control agent” is an agent
               that controls pH – i.e., to a person of skill in the art, this suggests
               that the agent maintains or changes pH. Plaintiffs argue that the “pH
               control agent” adjusts the pH, and there is some support in the
               specification that the “pH control agent” is something that “adjusts”
               pH.[2] Defendants’ construction, however, does not even mention

1
        The parties did not raise any disputes as to the person of ordinary skill in the art (“POSA”)
        that are relevant to the issues raised in connection with claim construction.
2
        (See, e.g., ’936 Patent at 2:30 & 19:34-37).


                                                 4
    Case 1:20-cv-00922-MN Document 67 Filed 07/20/21 Page 5 of 7 PageID #: 992



               the ability of the “pH control agent” to do anything with the pH.
               This seems contrary to the plain meaning of the words.

                       Moving to the rest of the claim language, the term “pH
               control agent” appears in claim 1 as part of a larger phrase: “a solid
               pH control agent which provides a pH of 3 to 5 when dissolved or
               suspended in water at a concentration of 1% w/v at 25°C.” The term
               appears in [a similar] phrase in claim 3, which is the only other
               independent claim.[3] Read in context with the other words in the
               claim, “pH control agent” is an agent that adjusts the pH to or
               maintains the pH at between 3 and 5 when dissolved or suspended
               in water at the specified conditions. This is consistent with
               Plaintiffs’ proposal of the plain meaning, but I think that Plaintiffs
               are reading redundancy into the meaning of “pH control agent”
               when the following language already recites dissolution or
               suspension in water.

                        Defendants’ main argument is that the patentee disclaimed
               claim scope by limiting the meaning of “pH control agent” in the
               specification. In Defendants’ view, the “pH control agent” recited
               in the claims must stabilize the claimed compound during storage
               and also improve the dissolution of the claimed compound from the
               claimed pharmaceutical composition. Even if disclaimer is not
               found, Defendants argue that the plain meaning of “pH control
               agent” nevertheless requires these limitations because a person of
               skill in the art viewing the specification would understand the plain
               meaning to include those functional requirements anyway.[4]

                        Turning to the specification, and starting with the “Technical
               Field of the Invention,” the patent states that the present invention
               relates to a “pharmaceutical composition comprising . . . compound
               (I) and a pH control agent, which is superior in both stability and
               dissolution property of compound (I).”[5] In the “Disclosure of the
               Invention,” the patent explains that the co-presence of a pH control
               agent that adjusts the pH of the pharmaceutical composition
               unexpectedly achieved “the stability of compound (I) in a
               preparation and dissolution property thereof from the



3
        Claim 3 claims a method of stabilizing a compound or improving dissolution of a
        compound comprising “adding a pH control agent having a pH of 3 to 5 when dissolved or
        suspended in water at a concentration of 1% w/v at 25°C. to the solid pharmaceutical
        composition comprising the compound.”
4
        (D.I. 58 at 23-24).
5
        (’936 Patent at 1:16-19).

                                                 5
     Case 1:20-cv-00922-MN Document 67 Filed 07/20/21 Page 6 of 7 PageID #: 993



                 preparation.”[6] And the “Detailed Description of the Invention”
                 provides that “[a]s the pH control agent to be used in the present
                 invention, any pH control agent can be used as long as it can
                 simultaneously achieve the stability of compound (I) in a drug
                 product and dissolution property thereof from the drug product, and
                 is applicable to pharmaceutical products.”[7]

                         I think it’s important to view these statements against the
                 problem facing the inventors. As the ’936 Patent explains, “the
                 properties of a pharmaceutical preparation need to be adjusted to
                 stabilize compound (I) because compound (I) is unstable in the
                 neutral pH range, at which pharmaceutical preparations are
                 generally produced. Nevertheless, the solubility of compound (I) is
                 low at a pH range where compound (I) is stable.”[8] The patent goes
                 on to explain that it is “extremely difficult to simultaneously afford
                 the stability and solubility of compound (I), and simultaneous
                 achievement thereof is desired.”[9] And, as set forth in the next
                 section, the inventors found that they could achieve a stable yet
                 soluble compound (I) by using a “pH control agent” and adjusting
                 the pH.[10] In light of this background, I think that a person of skill
                 in the art would understand that the “pH control agent” achieves the
                 desired stability and solubility when the “pH control agent” provides
                 the claimed pH range. I do not think that the parts of the
                 specification identified by Defendants demonstrate a clear and
                 unmistakable disavowal of claim scope such that the meaning of
                 “pH control agent” requires functional limitations.

                         I also do not agree with the articulation of the functional
                 limitations set forth in Defendants’ proposed construction. I do not
                 find in anything cited to me support for reading in the notion that
                 the “pH control agent” must stabilize the claimed compound during
                 a storage period, particularly for an unspecified amount of storage
                 time. Second, Defendants’ proposal requires that the “pH control
                 agent” improve dissolution of the claimed compound from the
                 pharmaceutical composition. Although there are some experimental
                 examples in the detailed description that mention improved
                 dissolution, these do not seem to be broad statements applying to the
                 invention as a whole. The only broad mention of improving

6
         (Id. at 2:26-31).
7
         (Id. at 4:63-67).
8
         (Id. at 2:7-12).
9
         (Id. at 2:13-15).
10
         (Id. at 2:25-34).

                                                   6
     Case 1:20-cv-00922-MN Document 67 Filed 07/20/21 Page 7 of 7 PageID #: 994



                 dissolution is in the “Disclosure of the Invention,” where the patent
                 explains that “according to the method of improving dissolution of
                 compound (I), the dissolution property of the compound (I) from a
                 solid pharmaceutical composition can be significantly
                 improved.”[11] But this language is related to claim 3, which recites
                 “a method of stabilizing a compound which is [compound (I)] or
                 improving dissolution of a compound which is [compound (I)]”
                 using the claimed “pH control agent.”[12] It does not limit the
                 meaning of “pH control agent” generally.

                         As for the prosecution history, the portions cited to me do
                 not evidence a clear and unmistakable disclaimer of claim scope. In
                 my view, these excerpts just demonstrate that the claimed
                 compound (I) was unexpectedly only stable in mildly acidic
                 conditions – i.e., that extensive degradation occurred under strongly
                 acidic and also basic conditions.

                         . . . I decline to read in the functional limitations offered by
                 Defendants. Although there are some statements in the specification
                 that do suggest the “pH control agent” stabilizes the claimed
                 compound and achieves the desired solubility, I do not think these
                 statements are clear and unmistakable disavowals of claim scope. I
                 also do not think the specification requires these functional
                 limitations to be part of the plain meaning. It seems like the benefits
                 in stability and dissolution derive from the claimed “pH control
                 agent” being one that provides a pH range of 3 to 5 under the recited
                 conditions. That being said, I think Plaintiffs’ proposal is a little
                 redundant in including the water-related language.

                         Therefore, I will construe “pH control agent” to mean “a
                 substance or combination of substances that adjusts or maintains
                 pH.” And I believe that maintaining pH is part of the meaning of
                 the claimed “pH control agent” because the specification explains
                 that buffers may be used as the “pH control agent.”[13]




                                                        The Honorable Maryellen Noreika
                                                        United States District Judge



11
         (Id. at 3:26-30).
12
         (Id. at Claim 3).
13
         (Id. at 5:36-39).

                                                    7
